Citation Nr: 1550866	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left knee degenerative joint disease, claimed as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for right knee degenerative joint disease, claimed as secondary to a service-connected disability.

3.  Entitlement to service connection for left knee degenerative joint disease, claimed as secondary to a service-connected disability.

4.  Entitlement to service connection for right knee degenerative joint disease, claimed as secondary to a service-connected disability.

5.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to a service-connected disability.

6.  Entitlement to service connection for headaches, claimed as secondary to a service-connected disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a rating in excess of 40 percent for low back pain with degenerative joint disease.

9.  Entitlement to a rating in excess of 70 percent for depression. 

10.  Entitlement to a rating in excess of 10 percent for greater trochanteric bursitis, right hip.

11.  Entitlement to a rating in excess of 10 percent for greater trochanteric bursitis, left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran had active service from January 1983 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois; and an April 2013 rating decision of the VA RO located in Des Moines, Iowa.  During the course of the appeal, in December 2010, the claims file was transferred to the RO in Des Moines, Iowa.  However, it has since been returned to the VA RO in Chicago.  

In the April 2013 rating decision, the RO reopened the claims for service connection for left and right knee degenerative joint disease and denied the claims on the merits.  Nonetheless, the Board must make its own preliminary determination on reopening before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate the claims on the underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

The Veteran has changed representatives on several occasions throughout the pendency of the appeal.  Initially, he was represented by the Illinois Department of Veterans Affairs.  On March 25, 2009, he changed his representative to Veterans of  Foreign Wars of the United States (VFW).  On August 20, 2010, he changed his representative to AMVETS.  Beginning October 8, 2010, he appointed The American Legion as his representative.  They are recognized as the current representative. 

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Subsequent to the December 2013 statement of the case (SOC) and supplemental statement of the case (SSOC), the RO associated additional relevant evidence.  As to the claims being decided herein, there is no prejudice to the Veteran in the Board considering such evidence in the first instance because of the favorable decision as to the issues.  As to the claims remaining on appeal, the Board is remanding them for additional development.  Therefore, upon remand, the Agency of Original Jurisdiction (AOJ) should consider these additional records. 

In the decision below, the Board grants the Veteran's claims to reopen the claim for service-connection for left and right knee degenerative joint disease.  The underlying claims, along with the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2005, the RO denied service connection for left knee arthralgia on the basis that there was no evidence showing that the left knee arthralgia was related to the service-connected back disability or incurred during active duty.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  In April and September 2005, the RO denied service connection for right knee arthralgia on the basis that there was no evidence showing that the right knee arthralgia was related to the service-connected back disability or incurred during active duty.  The Veteran received notice of the decisions but did not disagree and the decisions became final.

3.  Evidence received since the April and September 2005 rating decisions includes lay statement relating the Veteran's knee disabilities to his service-connected back disability and clinical records showing bilateral knee osteoarthritis and sarcoid arthritis.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for left knee degenerative joint disease, claimed as secondary to a service-connected disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim of service connection for right knee degenerative joint disease, claimed as secondary to a service-connected disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is reopening the claim for service connection for left knee and right knee degenerative joint disease.  This decision constitutes a grant of the benefit sought on appeal with regard to the claims to reopen; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Claim to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In April 2005, the RO denied the claims of service connection for left and right knee degenerative joint disease, claimed as secondary to the service-connected back disability.  In September 2005, the RO again denied the claim of service connection for right knee degenerative joint disease.  At the time of the prior rating decisions, the RO determined that the evidence did not show that any right and left knee degenerative joint disease was incurred in service or caused or aggravated by the service-connected back disability.  There was no evidence received within one year and the decisions became final.

The Veteran has submitted several items of evidence since the previous April and September 2005 adverse decisions, including March 2009 and November 2014 VA treatment reports, a June 2015 VA examination report, and testimony provided at the August 2015 Board hearing.  According to the March 2009 VA treatment report, the assessment indicated that the Veteran had sarcoidosis (pulmonary, arthropathy, iritis) with symptoms consistent with Sarcoid arthritis.  According to a November 2014 VA treatment record, it is noted that the Veteran has known degenerative joint disease from sarcoidosis.  In addition, during the August 2015 Board hearing, the Veteran reported that because of his back pain, he has fallen twice causing injury to his knees.  VA treatment records also indicate that the Veteran fell in March 2014.

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that the Veteran has arthritis of both knees which may be related to his service-connected sarcoidosis or low back pain with degenerative joint disease.  Thus, evidence submitted since the RO's April and September 2005 decisions, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the RO's April and September 2005 decisions, and reopening the claims of service connection for left and right knee degenerative joint disease, claimed as secondary to the service-connected back disability, is warranted.  



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for left knee degenerative joint disease, claimed as secondary to a service-connected disability, is granted.

New and material evidence having been received, the application to reopen a claim for service connection for right knee degenerative joint disease, claimed as secondary to a service-connected disability, is granted.


REMAND

Service connection claims

The Veteran has alleged that his headaches and sleep apnea are secondary to his service-connected disabilities.  Specifically, according to the August 2015 Board hearing transcript, the Veteran stated that he takes Prednisone for his sarcoidosis.  He further stated that headaches and weight gain are side effects of Prednisone.  He contends that his weight gain from prednisone and his inability to have a good exercise routine as a result of his service-connected back disability causes his sleep apnea.  Although the May 2011 VA examiner opined that the Veteran's obstructive sleep apnea was not due to any service-connected condition, no rationale was provided and the Veteran has not been provided a VA examination specifically regarding his headaches or sleep apnea.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, VA examination(s) should be scheduled in order to obtain opinions regarding the nature and etiology of the Veteran's obstructive sleep apnea and headache disability. 

Regarding the Veteran's claim for service connection for left and right knee degenerative joint disease, the Board finds that an addendum opinion is needed.  During the August 2015 Board hearing, the Veteran asserted that he recently injured his knees after a fall which he claims was due to his service-connected back disability.  According to private treatment records dated in August 2003, the Veteran had a history of RSD (reflex sympathetic dystrophy) in the left lower extremity from a 1997 accident.  The Veteran underwent a VA examination in September 2005 wherein it was noted that the Veteran's right knee arthralgia was less likely than not related to his service-connected back disability.  At that time the x-ray was unremarakable.  According to a March 2009 VA treatment report, it was noted that the Veteran presented with symptoms consistent with sarcoid arthritis.  

The Veteran was afforded a VA examination in May 2011.  The May 2011 VA examiner opined that it is less likely than not that the current claimed arthritis is secondary to the service-connected bursitis of the bilateral hips or to the service-connected sarcoidosis.  The examiner noted that the x-ray reported arthritis is limited to spurs on the patella which are wear and tear related.  A more recent June 2015 VA examination indicates that that the Veteran currently has mild osteoarthritis of his knees, but that there is no objective evidence of inflammatory arthritis in any joints examined.  However, there is no opinion regarding whether the Veteran's left and/or right knee arthritis is aggravated by either the service-connected hip, back, or sarcoidosis disabilities. 

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds a remand is warranted in order to obtain an addendum opinion.  

Increased rating claims

Regarding the Veteran's increased rating claims, the record reflects that subsequent to the December 2013 supplemental statement of the case, the Veteran claimed that the severity of his depression and bilateral hip disabilities has worsened.  Specifically, during the June 2015 Board hearing, the Veteran reported that his back and hip disabilities have worsened in that he has lost motion in his hip area and that he is scheduled to see a neurologist regarding surgery on his lower back.  The Veteran was examined regarding his back and hip disabilities in August 2008.  The Board notes that the Veteran has more recent examination in June 2015 regarding his hip disability.  However, the examiner specifically noted that he did not examine the Veteran's extension.  Although he noted that there was no reason for extension to be limited, an examiner should clarify whether there is any actual reduction in hip extension on examination.  

Additionally, regarding his service-connected depression, the Veteran reported memory problems, difficulty concentrating, and decreased interest in activities at the August 2015 Board hearing.  He also submitted a statement received in October 2014 regarding his use of a handgun and that he may feel like he wants to use it against certain people.  The last VA psychiatric examination was in August 2008.

Where a veteran asserts that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, additional VA examinations are required to determine the current disability level for the Veteran's service-connected depression, back, and bilateral hip disabilities.

Hearing

Regarding the hypertension claim, a remand is required in order to afford the Veteran a Board videoconference hearing at a local VA Office.  In his May 2013 Substantive Appeal, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  This issue was not addressed at the Veteran's August 2015 Board hearing, and, to date, the Veteran has not been afforded this requested videoconference hearing.  Accordingly, a remand is required in order to afford the Veteran his requested Board hearing. 38 C.F.R. § 20.707 (2015).


	(CONTINUED ON NEXT PAGE)



VA treatment records

During the August 2015 Board hearing, the Veteran stated that he receives all of his treatment at the Hines VA medical center (VAMC) in Illinois.  VA treatment records from the Hines VAMC dated through April 2015 are of record.  While on remand, any additional pertinent VA treatment records not on file must be obtained.  In addition, since the claims were last adjudicated in the December 2013 SOC and SSOC, the Veteran was afforded VA examinations of the knees and hips in June 2015.  The AOJ should consider this additional evidence when readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any updated VA treatment records dated from April 2015 to the present from the Hines VAMC in Illinois and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  Return the entire claims file to the VA physician who performed the June 2015 VA examination (or a suitable substitute if that VA physician is unavailable) to provide an addendum opinion regarding the etiology of the Veteran's left and right knee degenerative joint disease.  The entire record, including a copy of this remand, must be made available to and reviewed by the examiner in rendering the opinion.  

If the examiner determines an additional examination is necessary, such should be scheduled. 

The examiner should answer the following: 

Is it at least as likely as not that any currently diagnosed left or right knee arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?  

Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's left and/or right knee degenerative joint disease is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected back disability, bilateral hip disability, and /or sarcoidosis? 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

Any and all opinions must be accompanied by a complete rationale and the factors upon which each medical opinion is based must be set forth in the report.  

3.  Afford the Veteran the appropriate VA examination(s) in order to address the issues of secondary service connection for obstructive sleep apnea and headaches.  

The entire record, including a copy of this remand, must be made available to and reviewed by the examiner(s) in rendering the opinion.  

The examiner should answer the following: 

Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's obstructive sleep apnea and/or headaches is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected back disability, bilateral hip disability, and /or sarcoidosis, to include any treatment prescribed for the service-connected disabilities, to include as Prednisone? 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

Any and all opinions must be accompanied by a complete rationale and the factors upon which each medical opinion is based must be set forth in the report.  

4.  The Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected back disability.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner. 

The examiner should elicit from the Veteran a detailed medical history regarding his disabilities to include any functional loss due to pain with flare-ups or repeated use of the lumbar spine. 

All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

5.  The Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected bilateral hip disability.  The entire claims file, including a copy of this remand, should be made available to and reviewed by the examiner. 

The examiner should elicit from the Veteran a detailed medical history regarding his disabilities to include any functional loss due to pain with flare-ups or repeated use of the hips. 

All indicated studies, including range-of-motion studies (including flexion, abduction, adduction, and extension) should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

6.  The Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected depression.  All indicated tests and studies must be performed.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The entire claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the functional and occupational impact of the Veteran's depression.

7.  Schedule the Veteran for a Board videoconference hearing at a local VA Office, concerning the issue of entitlement to service connection for hypertension.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

8.  Then readjudicate the claims on appeal, taking into account all additional evidence received since the December 2013 SOC and SSOC.  If the benefits sought remain denied, issue the Veteran and his representative an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


